



Black Hills Corporation
2005 Omnibus Incentive Plan
Restricted Stock Unit Agreement


________________


Congratulations on your award under the Black Hills Corporation 2005 Omnibus
Incentive Plan (the “Omnibus Plan”) and your participation in the Black Hills
Corporation Nonqualified Deferred Compensation Plan (the “NDC Plan”)
(collectively, the “Plans”). This Agreement and the Plans together govern your
rights to the award and set forth all of the conditions and limitations
affecting such rights. Copies of the Plans have been delivered to you. Terms
used in this Agreement that are defined in the Plans shall have the meanings
ascribed to them in the respective Plan. If there is any inconsistency between
the terms of this Agreement and the terms of the Plans, the Plans’ terms shall
supersede and replace the conflicting terms of this Agreement. By signing below,
you agree to be bound by all the provisions of the Plans and this Agreement.


Overview of Your Award.


1.
Number of Restricted Stock Units Granted. _______ Restricted Stock Units
("RSUs”), each unit corresponding to one share of Black Hills Corporation Common
Stock. Each RSU constitutes only an unsecured promise of the Company to deliver
a share of Common Stock to the Participant under the terms of the NDC Plan. As a
holder of RSUs, the Participant has only the rights of a general unsecured
creditor of the Company.

 
2.     Date of Grant.      _____________


3.
Date of Vesting. Subject to continued employment under Section 4 below, the RSUs
shall vest and become nonforfeitable in accordance with the following schedule
(each date is a “Vesting Date”):



Shares
 
              Date
     
_____
     
                _______
_____
 
                _______
_____
 
                _______
     



4.
Employment by the Company. This Restricted Stock Unit Award is conditioned on
the Participant’s remaining as an employee of Black Hills Corporation and its
Affiliates (the “Company”) from the Date of Grant through (and including) the
Vesting Dates. The Award of these RSUs, however, shall not impose upon the
Company any obligations to retain the Participant in its employ for any given
period or upon any specific terms of employment.

 
 

 
1

--------------------------------------------------------------------------------


5.
Termination of Employment by Reasons of Death, Disability, Retirement, and
Vesting in Connection with a Change in Control. In the event the Participant’s
employment is terminated by reason of Death, Disability, Retirement or in the
event of a Change in Control prior to any one of the Vesting Dates, all RSUs
then unvested and outstanding shall immediately vest one hundred percent (100%),
and, as soon as is administratively practicable, the awards shall be settled in
accordance with

Section 7.


"Change in Control" of the Company shall be deemed to have occurred (as of a
particular day, as specified by the Board) upon the occurrence of any of the
following events:



    (a)
           The acquisition in a transaction or series of transactions by any
Person of Beneficial Ownership of thirty percent (30%) or more of the combined
voting power of the then outstanding shares of common stock of the Company;
provided, however, that for purposes of this Agreement, the following
acquisitions will not constitute a Change in Control: (A) any acquisition by the
Company; (B) any acquisition of common stock of the Company by an underwriter
holding securities of the Company in connection with a public offering thereof;
and (C) any acquisition by any Person pursuant to a transaction which complies
with subsections (c) (i), (ii) and (iii), below;




 
(b)
Individuals who, as of December 31, 2004 are members of the Board (the
"Incumbent Board"), cease for any reason to constitute at least a majority of
the members of the Board; provided, however, that if the election, or nomination
for election by the Company's common shareholders, of any new director was
approved by a vote of at least two-thirds of the Incumbent Board, such new
director shall, for purposes of this Plan, be considered as a member of the
Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened "Election Contest" (as
described in Rule 14a-11 promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a "Proxy Contest") including by reason of any agreement intended
to avoid or settle any Election Contest or Proxy Contest;




 
(c)
 
Consummation, following shareholder approval, of a reorganization, merger, or
consolidation of the Company and/or its subsidiaries, or a sale or other
disposition (whether by sale, taxable or non-taxable exchange, formation of a
joint venture or otherwise) of fifty percent (50%) or more of the assets of the
Company and/or its subsidiaries (each a “Business Combination”), unless, in each
case, immediately following such Business Combination, (i) all or substantially
all of the individuals and entities who were beneficial owners of shares of the
common stock of the Company immediately prior to such Business Combination
beneficially own, directly or indirectly, more that fifty percent (50%) of the
combined voting power of the then outstanding shares of the entity resulting
from the Business Combination or any direct or indirect parent corporation
thereof (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one (1) or more subsidiaries)(the “Successor
Entity”); (ii) no Person (excluding any Successor entity or any employee benefit
plan or related trust, of the Company or such Successor Entity) owns, directly
or indirectly, thirty percent (30%) or more of the combined voting power of the
then outstanding shares of common stock of the Successor Entity, except to the
extent that such ownership existed prior to such Business Combination; and (iii)
at least a majority of the members of the Board of Directors of the entity
resulting from such Business Combination or any direct or indirect parent
corporation thereof were members of the Incumbent Board at the time of the
execution of the initial agreement or action of the Board providing for such
Business Combination; or

 
 

 
2

--------------------------------------------------------------------------------



 
(d)
Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that
complies with subsections (c) (i), (ii), and (iii) above.




 
(e)
A Change in Control shall not be deemed to occur solely because any Person (the
"Subject Person") acquired Beneficial Ownership of more than the permitted
amount of the then outstanding Common Stock as a result of the acquisition of
Common Stock by the Company which, by reducing the number of shares of Common
Stock then outstanding, increases the proportional number of shares Beneficially
Owned by the Subject Persons, provided that if a Change in Control would occur
(but for the operation of this sentence) as a result of the acquisition of
Common Stock by the Company, and after such stock acquisition by the Company,
the Subject Person becomes the Beneficial Owner of any additional Common Stock
which increases the percentage of the then outstanding Common Stock Beneficially
Owned by the Subject Person, then a Change in Control shall occur.




 
(f)
A Change in Control shall not be deemed to occur unless and until all regulatory
approvals required in order to effectuate a Change in Control of the Company
have been obtained and the transaction constituting the Change in Control has
been consummated.



6.
Termination of Employment for Other Reasons. In the event the Participant’s
employment is terminated for reasons other than those described in Section 5
herein prior to the Vesting Dates, then all outstanding RSUs granted hereunder
that are unvested shall immediately be forfeited by the Participant.



7.     Settlement of RSU Award.


Settlement. The Company shall credit to Participant’s Account under the NDC Plan
(or any successor Plan that may be adopted by the Company) as soon as
practicable following the execution of this Agreement, the number of units
specified above; provided, however, that any RSUs deferred remain subject to (a)
the relevant Vesting Date for such portion of the Award and (b) any cancellation
of the RSUs pursuant to Section 6. If the RSU does not vest, the deferral into
the NDC Plan shall be null and void.
 
 

 
3

--------------------------------------------------------------------------------


Dividend and Stock Split Equivalents. For so long as Participant holds RSUs in
his or her Account under the NDC Plan, at the time any dividend is paid with
respect to a share of Common Stock or any forward stock split occurs, the
Company shall pay to Participant on the same date (or as soon as practicable
thereafter) in respect of each RSU held by the Participant as of the record date
for such dividend or split an amount at the Company’s sole, absolute and
unfettered discretion, in cash, Common Stock, or other property, or in a
combination thereof, in each case having a value equal to the dividend or split.
Such amounts shall vest and shall be paid at the same time as the underlying RSU
award is settled.


8.
Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement and the NDC Plan is to be paid. The
designation of a beneficiary shall be made in accordance with the beneficiary
designation procedures specified in the NDC Plan.



9.
Transferability. The RSUs are not transferable by the Participant, whether
voluntarily or involuntarily, by operation of laws or otherwise. If any
assessment, pledge, transfer, or other disposition, voluntary or involuntary, of
the RSUs shall be made, or it any attachment, execution, garnishment, or client
shall be issued against or placed upon the RSUs, then the Participant’s right to
the RSUs shall immediately cease and terminate and the Participant shall
promptly forfeit to the Company all RSUs awarded under this Agreement.



10.
Withholding. The Company shall have the power and the right to deduct or
withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy federal, state and local taxes (including Participant’s
FICA obligation), domestic or foreign, required by law or regulation to be
withheld with respect to any taxable event arising as a result of this Agreement
as specified under the NDC Plan.



11.
Requirements of Law. The issuance of Shares under the Plans following settlement
of the RSUs shall be subject to all applicable laws, rules, and regulations, and
to such approvals by any governmental agencies or national securities exchanges
as may be required.



12.
Inability to Obtain Authorization. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance of any
Shares hereunder, shall relieve the Company of any liability in respect of the
failure to issue such Shares as to which such requisite authority shall not have
been obtained.



13.
Severability. In the event any provision of this Agreement shall be held to be
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.



14.
Continuation of Employment. This Agreement shall not confer upon the Participant
any right to continuation of employment by the Company, nor shall this Agreement
interfere in any way with the Company’s right to terminate the Participant’s
employment at any time.

 
 

 
4

--------------------------------------------------------------------------------


15.
Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation and enforceability of this Agreement shall be determined and
governed by the laws of the State of South Dakota without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction in South Dakota and agree that such litigation shall be conducted
in the courts of Pennington County or the federal courts of the United States
for the District of South Dakota, Western Division.



16.
Miscellaneous. The Plan may be amended at any time, and from time to time, by a
written instrument approved by the Board of Directors of Black Hills
Corporation. No termination, amendment or modification of the Plan shall
adversely affect in any material way any Award previously granted under the
Plan, without the written consent of the Participant holding such Award.



The Plan and this Agreement are binding upon Participant, as well as his/her
heirs, executors, personal representatives, trustees, attorneys, agents,
administrators, and successors.


Please refer any questions you may have regarding your RSU award to
_____________. Once again, congratulations on receipt of your award.


Sincerely,






                                                        


Please acknowledge your agreement to participate in the Plans and this
Agreement, and to abide by all of the governing terms and provisions, by signing
the following representation:


Agreement to Participate


By signing a copy of this Agreement and returning it to ________________ of
Black Hills Corporation, I acknowledge that I have read the Plans, and that I
fully understand all of my rights under the Plans, as well as all of the terms
and conditions which may limit my eligibility to exercise this Award. Without
limiting the generality of the preceding sentence, I understand that my right to
exercise this Award is conditioned upon my continued employment with Black Hills
Corporation or its Subsidiaries.






                                                                    


 